Citation Nr: 1211089	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-35 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty, to include in Korea, from September 1951 to October 1953.  Among other awards, he received a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Service connection for a stomach condition was denied and a 10 percent evaluation for traumatic arthritis, left wrist, was continued therein.  Subsequently, the Veteran perfected an appeal of these determinations.  

In a December 2010 decision, the Board denied an evaluation in excess of 10 percent for traumatic arthritis, left wrist.  The issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a stomach disability was remanded for additional records development.  

The Board recharacterized the stomach condition/disability issue as one of a gastrointestinal (GI) disorder to be more inclusive for the Veteran's benefit in a March 2011 decision and remand.  New and material evidence to reopen a claim of entitlement to service connection for a GI disorder was found therein.  The issue of entitlement to service connection for a GI disorder was remanded for additional development in the form of a VA medical examination and opinion.  

Both the additional records development and additional development in the form of a VA medical examination has been completed.  While the VA opinion provided at this examination is deficient, an opinion from a Veteran's Health Administration (VHA) expert has been obtained.  The development directed by the Board thus has been completed or substantially has been completed.  As such, adjudication on the merits may proceed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," the following determination is made.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the evidence does not show that the Veteran has a current GI disorder related to his service.


CONCLUSION OF LAW

The criteria for establishing service connection for a GI disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been more than satisfied.  

Via letter dated in August 2008, the Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  It further predated the initial adjudication by the RO, which in this case also is the AOJ, in March 2009.  Nothing more was required.

Yet VA went above and beyond by providing additional notice.  The Veteran again was provided with a letter addressing all notice elements prior to the initial adjudication by the RO/AOJ in a November 2008 letter.  He was informed for a third time of how VA determines disability ratings and effective dates if service connection is awarded in a letter dated in October 2010.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA obtained the Veteran's service treatment records prior to the Board's December 2010 and March 2011 remands.  Also obtained prior to these remands were the Veteran's VA treatment records from various facilities mostly in the Commonwealth of Puerto Rico and New York.  

Two facilities, the VA Medical Center in Bronx, New York, and New York, New York, responded that a search yielded no VA treatment records regarding the Veteran.  As noted in the Board's December 2010 remand, 38 C.F.R. § 3.159(c)(2) specifically identifies the Federal department advising VA that the requested records do not exist as one of the situations in which it can be determined that such records do not exist or that further efforts to obtain them would be futile such that attempts to obtain them may cease.  See also 38 U.S.C.A. § 5103A(b)(3).  The Veteran was informed of this situation as required in the March 2009 rating decision and the August 2010 statement of the case as well as the December 2010 Board remand.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

The Board's December 2010 remand indicated that no attempts had been made to obtain the Veteran's VA treatment records from the VA Hospital (VAH) in Miami, Florida.  It was noted that he could have been treated there at any point in the then over 57 year period since his separation from service in 1953, and thus that he must provide information in this regard so that searching for his records would be feasible.  See 38 U.S.C.A. §§ 5103A(b)(1), (c)(2); 38 C.F.R. § 3.159(c)(2)(i).  Via letter dated in December 2010, he was requested to do so.  No response was received.  The Board's December 2010 remand made clear that the duty to assist would not be triggered without the requested information.  The duty to assist indeed " is not always a one-way street.  If a [V]eteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In compliance with the Board's March 2011 remand, updated VA treatment records regarding the Veteran have been obtained by VA from facilities in the Commonwealth of Puerto Rico.  

VA's attempts to obtain the Veteran's private treatment records from Dr. J.Z. prior to the Board's December 2010 and March 2011 remands were unsuccessful.  The former remand set forth that he would need to submit these records in order for them to be considered because the requirements of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. §§ 3.159(c)(1), (e)(1) had been met.  He did so in September 2010 (these records were in a temporary file not available to the Board at the time of its December 2010 remand) and in January 2011.

Directed by the Board's March 2011 remand, a VA examination was performed in June 2011.  The examiner reviewed the claims file, interviewed the Veteran regarding his medical history and relevant symptomatology, conducted a physical assessment, and reviewed pertinent recent diagnostic testing.  Then, the examiner diagnosed a GI disorder and rendered a deficient etiology opinion.  The examiner finally documented all of the above actions in an examination report.  To cure the deficient etiology opinion, a VHA expert opinion dated in December 2011 was obtained by the Board.  The VHA opinion report included a review of the relevant evidence and specifically answered each question the Board asked in the December 2011 request with fully explained rationales.  As these actions resolved all questions necessary to adjudicate the Veteran's claim, the Board finds that the examination with opinion and the VHA expert opinion collectively are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for a GI disorder.  He contends that he received treatment for his stomach during service after eating fish as well as following service.

Direct service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.  To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; see also Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; see also Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for tropical diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(b).  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a tropical disease such as schistosomiasis (also known as bilharzia) to a compensable degree either within one year from the date of separation from service or at a time when standard accepted treatises indicate that the incubation period commenced during service.  38 U.S.C.A. § 1101(4), 1112(a)(2); 38 C.F.R. §§ 3.307(a)(4), 3.309(b).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the claimant prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  The pertinent evidence, with the exception of the VHA expert opinion, was set forth largely in chronological order in the Board's December 2011 request for this opinion.

The Board finds that service connection is not warranted for a GI disorder.  Neither the requirements for direct service connection nor the requirements for presumptive service connection have been fulfilled.

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim in February 2008.  Dr. J.Z.'s private treatment records reflect diagnoses of colon polyps and an illegible condition made prior to this time in April 2007.  However, they also reflect diagnoses of hiatal hernia and duodenal ulcer made in August 2010.  VA treatment records additionally document a diagnosis of gastritis by history made in September 2009, while diverticular disease was diagnosed at the June 2011 VA examination.  

Duodenal ulcer was characterized as healed.  In other words, it was found to be an acute and transitory rather than a chronic condition.  Service connection for it therefore cannot be awarded.  There is no indication that gastritis by history, hiatal hernia, and diverticular disease similarly were found to be acute and transitory rather than chronic, however.  As such, a current disability for which the grant of service connection is possible has been established.

The next question with respect to general direct service connection is whether the Veteran incurred or aggravated an injury or disease during service.  This case is one of in-service incurrence rather than aggravation.  No mention whatsoever has been made to GI problems preceding the Veteran's service.  Service treatment records indeed reveal that in March 1951 prior to his entrance into service, there was nothing in the Veteran's personal medical history of clinical significance.  No significant problems, whether GI or otherwise, were found upon evaluation performed at that time.  

Service treatment records document that the Veteran complained of various GI symptoms in May and August 1952.  Acute appendicitis was diagnosed on the former occasion, while strongyloidiasis and trichuriasis were diagnosed on the latter occasion.  As such, an in-service GI event and the in-service incurrence of GI diseases have been established.

The final question regarding general direct service connection is whether there is a nexus between the Veteran's GI disorder and his in-service GI event or GI diseases.  No such nexus has been established.  At no point is his service referenced in relation to his GI problems in the VA treatment records or Dr. J.Z.'s private treatment records.  While the opinion of the examiner who conducted the June 2011 VA examination is deficient for the reasons set forth in the Board's December 2011 VHA expert opinion request, the VHA expert opined that it is not at least as likely as not that the Veteran's GI disorder is related to his in-service appendicitis, strongyloidiasis, or trichuriasis.  It was noted in this regard that diverticulosis is a condition that develops over many years of consuming a low-fiber diet and that chronic gastritis is very common and unlikely to be associated with the Veteran's in-service GI event and diseases.

Acknowledgement is given to the Veteran's belief that his GI disorder is related to his in-service GI event and GI diseases.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, this is not true here.  The question of whether there is a service relationship in this case is medical in nature, especially in light of the multiple diagnoses of record, the complexities of the GI system, and the number of years that have passed since service.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that the Veteran possesses such knowledge, training, and/or experience.  Indeed, all indications are that he is a layperson.  Accordingly, he is not competent to render an opinion that there exists a relationship between his current GI disorder and his service.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Discussed above was that the only competent (and non-deficient) opinion, which from the VHA expert, is negative.  

Turning to direct service connection through chronicity, it is clear that chronicity is not applicable in this case.  Acute appendicitis, strongyloidiasis, and trichuriasis indeed were diagnosed during service only one time each.  

The Veteran is competent to report with respect to direct service connection through continuity of symptomatology that his GI symptoms began during service and persisted ever since.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  Once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The Veteran also is credible because no significant reason is found to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).  It is acknowledged that the grant of service connection potentially could result in monetary benefits for him.  Yet his report of GI problems continuing post-service is consistent with the other evidence of record.  

Early VA treatment records indeed reveal the following associated with the Veteran's complaints of various GI symptoms.  He underwent an appendectomy in January 1954 for appendicitis, subacute.  He also was diagnosed with intestinal uncinariasis at that time.  In September 1956, the Veteran was diagnosed with infectious mononeucleosis, rectal schistosomiasis, intestinal ancylostomiasis, strongyloidiasis, and trichuriasis of the colon.  Strongyloidiasis again was diagnosed in December 1957.  No definitive diagnosis was made during hospitalization from October 1974 to March 1975.  As noted above, GI diagnoses were made in 2007 prior to when the Veteran filed his claim as well as throughout the pendency of the claim.

Notwithstanding the above, continuity of symptomatology has been taken into account and rejected.  The examiner who conducted the June 2011 VA examination, while rendering a deficient opinion, accurately pointed out that diverticular disease was diagnosed many years following the Veteran's service.  This strongly suggests that his symptoms supporting this diagnosis were manifested many years following his service rather than persistently since service.  A prolonged period without medical complaint or treatment elapsed since service can be considered as evidence against a claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The VHA expert opined that there were only intermittent GI symptoms over the years without evidence of any ongoing or continual symptoms.  In other words, the symptoms manifest by the Veteran during service and in the now almost 60 years since were not found to be the same or to be associated with one another.  The VHA expert indeed indicated that the in-service appendicitis later was cured, and thus could not cause future GI problems, by the January 1954 appendectomy just after discharge.  Trichuriasis was noted to have been treated during service and was not found to be ongoing since it was not manifested post-service.  Strongyloidiasis also was noted to have been treated during service.  It manifested in the immediate post-service years as well, and thus was identified as the only instance of any continuity of symptomatology, but the VHA expert noted that there was no ongoing strongyloidiasis thereafter.  It was noted that malabsorption syndrome was suggested by the 1974/1975 VA hospitalization but was not ongoing as the Veteran has no current complaint of diarrhea.  Finally noted was that constipation, which is among the Veteran's current complaints, is the opposite of what would be expected to result from his in-service GI event and GI diseases.  

That leaves 38 C.F.R. § 3.303(d) with respect to direct service connection.  In light of the above, however, it cannot be said that the evidence establishes that the Veteran's current GI disorder was incurred in service.

Regarding presumptive service connection, it is undisputed that the Veteran served 90 days or more of active service which was both during a period of war as well as after December 31, 1946.  His active duty service, as noted above, was from September 1951 to October 1953.  The entirety of this service was during the Korean Conflict.  See 38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e) (both defining the Korean Conflict as the period beginning on June 27, 1950, and ending on January 31, 1955).  It also is undisputed that the Veteran has manifested the tropical disease of schistosomiasis.  Rectal schistosomiasis was diagnosed in September 1956, just shy of three years after his separation from service.  The VHA expert opined that this disease was acquired during the Veteran's service in Korea.  As such, although it was not manifested within one year from the date of separation from service, it appears to have been manifested at a time indicating that the incubation period commenced during service.

A current diagnosis of schistosomiasis does not exist, however.  The VHA expert found no such ongoing disease.  The September 1956 diagnosis, which was made of 45 years ago, indeed is the only one of record.  Absent current schistosomiasis, there can be no valid claim for this disease.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consideration of whether the Veteran's September 1956 manifestation of it was to a compensable degree therefore is unnecessary.

In sum, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, whether direct or presumptive, for a GI disorder.  This renders the doctrine of reasonable doubt inapplicable and results in the conclusion that service connection must be denied.


ORDER

Service connection for a gastrointestinal disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


